Argued March 11, 1946.
The defendant, charged with sodomy, waived a jury trial. Judge WADE, who presided, found "upon the whole record" that the defendant was guilty as charged. It is apparent that the trial judge considered all the testimony offered, including that given by the character witnesses, in reaching his findings. *Page 3 
After due consideration, we have concluded (1) that we are not warranted in holding that the evidence was insufficient to support the findings of the trial judge, and (2) that there is not present any reversible trial error.
The judgment of the court below is affirmed and it is ordered that the defendant appear in the court below at such time as he may be there called and that he be committed by that court until he has complied with his sentence or any part of it which had not been performed at the time this appeal was made a supersedeas.